                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID HERNANDEZ, #M49253,                           )
                                                     )
                Plaintiff,                           )
                                                     )
 vs.                                                 )   Case No. 19-cv-00028-NJR
                                                     )
 JOHN R. BALDWIN,                                    )
 CRAIG FINDLEY,                                      )
 IDOC RECORDS OFFICE,                                )
 and ILLINOIS PRISONER REVIEW                        )
 BOARD,                                              )
                                                     )
                Defendants.                          )

                               MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff David Hernandez filed this action pursuant 42 U.S.C. § 1983 for deprivations of

his constitutional rights. (Doc. 1). The Complaint did not survive screening pursuant to 28 U.S.C.

§ 1915A and was dismissed without prejudice on June 6, 2019. (Doc. 7). Plaintiff was granted

leave to file a First Amended Complaint on or before July 23, 2019. (Id. at p. 8). However, he was

warned that the action would be dismissed with prejudice, if he failed to file an amended complaint

by the deadline. Id. He was also warned that the dismissal would count as one of his three allotted

“strikes” under 28 U.S.C. § 1915(g).

       Plaintiff missed the deadline for filing the First Amended Complaint. At least a week has

passed since the deadline expired. He has not requested an extension.

       The Court will not allow this matter to linger indefinitely. Accordingly, this action shall be

dismissed with prejudice for failure to comply with the Court’s Order (Doc. 7) to file a First

Amended Complaint and/or to prosecute his claims. See FED. R. CIV. P. 41(b). The dismissal shall

count as one of Plaintiff’s three allotted “strikes” within the meaning of Section 1915(g).

                                                 1
                                            Disposition

       IT IS HEREBY ORDERED that this action is DISMISSED with prejudice based on

Plaintiff’s failure to comply with the Court’s Order to file a First Amended Complaint (Doc. 7)

and prosecute his claims. See FED. R. CIV. P. 41(b); Ladien v. Astrachan, 128 F.3d 1051 (7th Cir.

1997); Johnson v. Kamminga, 34 F.3d 466 (7th Cir. 1994). This dismissal counts as a “strike”

within the meaning of Section 1915(g).

       Plaintiff is further ADVISED that his obligation to pay the filing fee for this action was

incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains due and

payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir. 1998).

       If Plaintiff wishes to appeal this Order, he may file a notice of appeal with this Court within

thirty days of the entry of judgment. FED. R. APP. 4(a)(1)(A). If Plaintiff does choose to appeal, he

will be liable for the $505.00 appellate filing fee irrespective of the outcome of the appeal. See

FED. R. APP. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger, 547 F.3d 724, 725-26 (7th Cir.

2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999); Lucien, 133 F.3d at 467. He must list

each of the issues he intends to appeal in the notice of appeal. Moreover, if the appeal is found to

be nonmeritorious, Plaintiff may also incur another “strike.” A proper and timely motion filed

pursuant to Federal Rule of Civil Procedure 59(e) may toll the 30-day appeal deadline. FED. R.

APP. P. 4(a)(4). A Rule 59(e) motion must be filed no more than twenty-eight (28) days after the

entry of judgment, and this 28-day deadline cannot be extended.

       The Clerk’s Office is DIRECTED to close this case and enter judgment accordingly.

       IT IS SO ORDERED.

       DATED: 8/1/2019
                                                      s/ Nancy J. Rosenstengel
                                                      NANCY J. ROSENSTENGEL
                                                      United States District Judge

                                                 2
